IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1287
                             Filed December 7, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GUY LYNN WILSON,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for              Pottawattamie County,

Jennifer Bahr, District Associate Judge.



      Guy    Wilson      appeals   from    his   convictions   for   possession   of

methamphetamine. AFFIRMED.



      Marti D. Nerenstone (until withdrawal), Council Bluffs, Krisanne C. Weimer

of Weimer Law, PC (until withdrawal), Council Bluffs, and Guy Weinstein, Omaha,

Nebraska, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                           2


AHLERS, Presiding Judge.

       Guy Wilson appeals two convictions for possession of methamphetamine,

in violation of Iowa Code section 124.401(5) (2020)1, following separate jury trials.2

He challenges the sufficiency of the evidence supporting his convictions and seeks

judgments of acquittal as to both cases.

I.     Identifying the Issues

       Before turning to the merits of Wilson’s challenge, we first address the

scope of this appeal. While Wilson clearly raises a sufficiency-of-the-evidence

challenge to both convictions, he sprinkles his sufficiency challenges with

miscellaneous claims including constitutional challenges, evidentiary challenges,

claims of ineffective assistance of counsel, claims of structural error, and claims of

prosecutorial misconduct.

       We decline to address these sprinkles for a variety of reasons. Wilson’s

constitutional challenges, including his claim that a search in one of his cases

violated his rights against unreasonable searches and seizures, are not preserved

for our review as they were not raised in and decided by the district court. See

Taft v. Iowa Dist. Ct., 828 N.W.2d 309, 322 (Iowa 2013) (“Even issues implicating

constitutional rights must be presented to and ruled upon by the district court in

order to preserve error for appeal.”).

       His evidentiary challenge based on a best-evidence-rule objection was



1 Section 124.401 was amended, and that amendment became effective in the
time between Wilson’s two offenses. See 2020 Iowa Acts ch. 130, § 24. This
amendment did not impact section 124.401(5).
2 The district court held one sentencing hearing and sentenced Wilson for both

convictions.
                                         3


preserved for review, but Wilson does not develop the evidentiary issue on appeal.

Instead, he embeds it within his request for acquittal based on his sufficiency-of-

the-evidence challenge rather than seeking a new trial based on claimed error in

the admission of evidence. See State v. Sullivan, 679 N.W.2d 19, 31 (Iowa 2004)

(remanding for new trial due to evidentiary error). Based on the manner in which

Wilson presents it, we conclude Wilson did not intend to raise an evidentiary

challenge independent of his sufficiency-of-the-evidence challenge.

      Wilson raises claims of ineffective assistance of counsel.       We are not

permitted to address such claims on direct appeal.        See Iowa Code § 814.7

(requiring claims of ineffective assistance of counsel to be brought via

postconviction-relief proceedings rather than on direct appeal); State v. Davis, 971

N.W.2d 546, 555 n.2 (Iowa 2022) (same).

      While Wilson makes reference to structural error, he does not identify what

structural error occurred or cite any relevant authority in support of his claim.

Therefore, we decline to address it.

      Finally, we decline to address Wilson’s claim of prosecutorial misconduct

during closing argument. A preliminary problem with his claim is that he does not

identify specific comments the prosecutor made that he claims constitute

misconduct. Without such specifics, we cannot address his claim. Further, the

typical remedy for prosecutorial misconduct is a new trial. See, e.g., State v.

Leedom, 938 N.W.2d 177, 192–94 (Iowa 2020). But Wilson does not seek a new

trial; he seeks acquittal based on insufficient evidence, causing us to conclude his

claim of prosecutorial misconduct is simply part of his sufficiency-of-the-evidence

challenge. Lastly, Wilson raised no objection and made no motion for mistrial
                                           4


during trial, so he has not preserved the issue for our review. See State v.

Hutchison, 341 N.W.2d 33, 39 (Iowa 1983) (“[A]n accused cannot sit by and fail to

avail himself of legal procedures (such as a motion for a mistrial) that would correct

[claimed prosecutorial misconduct during closing argument] and later raise these

same errors as a ground for a new trial.”).

       For these reasons, we limit our review to the issue Wilson properly raised

and developed—his claim that the evidence is insufficient to support his

convictions.

II.    Standard of Review

       We review challenges to the sufficiency of the evidence for corrections of

errors at law. State v. Hall, 969 N.W.2d 299, 304 (Iowa 2022). Evidence is

sufficient if there is substantial evidence in the record to support the conviction. Id.

Evidence is substantial if it is sufficient to convince a rational trier of fact that the

defendant is guilty beyond a reasonable doubt. Id. In assessing the sufficiency of

the evidence, we view it in the light most favorable to the State. Id.

III.   Analysis

       Section 124.401(5) prohibits any person from knowingly or intentionally

possessing a controlled substance, which includes methamphetamine. See Iowa

Code § 124.206(4)(b) (listing methamphetamine as a controlled substance).

“Possession may be actual or constructive.” State v. Reed, 875 N.W.2d 693, 705

(Iowa 2016) (footnote omitted). Actual possession requires proof the controlled

substance was on the defendant’s person at some point in time. State v. Jones,

967 N.W.2d 336, 341 (Iowa 2021). “In other words, a jury can find a defendant

was in actual possession of a controlled substance even when the defendant was
                                         5


not ‘caught red-handed and in physical possession at the time of the stop or

arrest.’” Id. (citation omitted). “Constructive possession exists when the evidence

shows the defendant ‘has knowledge of the presence of the controlled substance

and has the authority or right to maintain control of it.’” Reed, 875 N.W.2d at 705

(citation omitted).

       Wilson argues the State failed to establish the possession element for both

convictions. We address each of Wilson’s convictions in turn.

       A.     The First Charge (Case Number SRCR 161662)

       Law enforcement encountered Wilson during a traffic stop in the early

morning hours of February 1, 2020. An odor of burnt marijuana emanated from

the vehicle, and the officer observed a marijuana pipe in the vehicle.         Law

enforcement officers searched the vehicle as a result. They found a backpack on

the passenger seat of the vehicle, which had a methamphetamine pipe and three

and a half grams of methamphetamine inside. The backpack also contained mail

addressed to Wilson.

       We conclude there is sufficient evidence Wilson possessed the

methamphetamine found in the backpack. Wilson was the only person in the

vehicle, and the backpack was in the passenger seat nearby.           Although the

backpack did not have any tag identifying it as belonging to Wilson, it contained

mail addressed to him. From this, jurors could reasonably link the backpack to

Wilson, which also links him to the methamphetamine in the backpack. See Jones,

967 N.W.2d at 342–44 (permitting the stacking of inferences to support a jury’s

finding of drug possession so long as the totality of the evidence “raises a ‘fair

inference of guilt’ and generates ‘more than suspicion, speculation, or conjecture’”
                                           6


(quoting State v. DeWitt, 811 N.W.2d 460, 475 (Iowa 2012))). There is sufficient

evidence that Wilson actually possessed the methamphetamine as well as his

constructive possession of it. Wilson’s conviction in case number SRCR161662 is

supported by substantial evidence.

       B.     The Second Charge (Case Number AGCR164098)

       Wilson encountered law enforcement again during the early morning hours

of November 19, 2020. An officer was watching a known narcotics hotspot when

Wilson drove by in his girlfriend’s car. The officer noted that the brake light was

out, so he stopped Wilson. During the stop, the officer observed Wilson and

thought “his movements were jerky”—which he knew could be a sign of

methamphetamine use. The officer deployed a drug dog to sniff the vehicle, and

the dog alerted to the presence of drugs on the driver side of the vehicle. The

officer then searched the vehicle and found a baggie of methamphetamine tucked

inside an air vent directly to the left of the steering wheel.

       Again, we conclude there is sufficient evidence that Wilson possessed the

methamphetamine. A reasonable jury could conclude Wilson left the narcotics

hotspot with newly obtained drugs. When the officer initiated the traffic stop, the

jury could reasonably conclude, Wilson stuffed the drugs into the air vent nearest

him in an effort to conceal the drugs during the stop. This would allow the jury to

determine Wilson had actual possession of the drugs. Wilson’s conviction in case

number AGCR164098 is supported by substantial evidence.

IV.    Conclusion

       As both convictions are supported by substantial evidence, we affirm.

       AFFIRMED.